Citation Nr: 0317287	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-10 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $20,353.65, plus interest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO).  In May 2000, the veteran and his wife 
testified at an RO hearing.  A copy of the transcript is 
associated with the record.

In a VA Form 21-4138 dated February 25, 1998, the Board 
observes that the appellant asked that an audit be done on 
his account dealing with the foreclosure of the house, 
indicating that he originally paid $63,200.00 for the 
property and at the time of foreclosure he owed $73,527.25, 
noting that the house was sold for $67,900.00.  The record 
contains a VA Form 26-1833 dated March 13, 1998 that gives an 
accounting of the results of the foreclosure sale and the 
veteran's remaining indebtedness.  In addition, the hearing 
officer gave a detailed explanation of how the veteran's 
indebtedness was computed including credits given as a result 
of foreclosure sale receipts, which reduced his original 
indebtedness from $23,173.65 to $20,353.65, plus interest.  
The Board notes, however, the veteran has not challenged the 
amount of indebtedness created; therefore, this decision is 
limited to the issue of entitlement to waiver of recovery of 
loan guaranty indebtedness as listed on the title page.  But 
see Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); 38 
C.F.R. § 1.911(c)(1) (2002).  

Review of the evidentiary record indicates that a portion of 
the assessed indebtedness in question has been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board will consider the entire amount 
calculated at $20,353.65, plus interest.




FINDINGS OF FACT

1.  In March 1989, the appellant and his wife obtained a loan 
in the amount of $63,200.00, which was guaranteed by VA for 
the purchase of a house located in Jacksonville, Florida.

2.  The notice of default was received by VA in June 1995, 
revealing the first unsecured default was on April 1, 1995.  

3.  A notice of intention to foreclose was received by VA in 
July 1995, revealing the appellant had made a commitment to 
pay the balance in two payments on July 7, 1995 and on July 
17, 1995.  The funds were not received and foreclosure was 
recommended.  This default was later cured.

4.  A second notice of intention to foreclose was received by 
VA in October 1995, revealing the note holder had received no 
funds, nor any calls from the appellant concerning the loan 
account or response since filing notice of default as to 
payment due on July 1, 1995 and, therefore, the note holder 
would proceed with foreclosure.

5.  A foreclosure sale was held in October 1996.  The house 
was sold for an amount less than the outstanding principal, 
interest and foreclosure costs, resulting in a deficiency of 
$20,353.65.

5.  The appellant's failure to make payments in a VA-
guaranteed loan, coupled with a lack of good faith on his 
part to avoid foreclosure including failure to respond to 
attempts by both VA and the note holder with regard to 
efforts to avoid foreclosure, are representative of deceptive 
dealing with the intent to seek unfair advantage and with 
knowledge of the likely consequences.




CONCLUSIONS OF LAW

1.  After default, there was a loss of property, which 
secured a loan guaranteed by VA.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.964 (2002). 

2.  The appellant's actions constituted bad faith, precluding 
further consideration of waiver of recovery of the loan 
guaranty indebtedness.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. § 1.965 (b)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002); see also 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The 
VCAA and implementing regulations do not apply in waiver 
cases because the statutory right to request waiver of 
recovery of indebtedness within Chapter 53 of Title 38 of the 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132 (2002); see also 
38 U.S.C.A. § 5302 (West 2002).  Regardless, the RO has 
advised the veteran of the evidence necessary to substantiate 
his claim during the course of this appeal.  For example, he 
was advised of the applicable law and regulations and, in 
essence, the deficiencies of his claim in a March 2000 
statement of the case and a September 2002 supplemental 
statement of the case and by the hearing officer at a May 
2000 RO hearing.  There is no indication that records 
pertinent to the appeal are missing.  In addition, the 
appellant has been provided with ample opportunity to present 
evidence and argument in support of his claim, including 
testimony by he and his wife at an RO hearing in May 2000.  
The case is therefore ready for appellate review.  



Background

In March 1989, the appellant and his spouse financed the 
purchase of a house in Jacksonville, Florida, which was 
guaranteed by VA.  The amount of the loan was $63,200.00.  
The veteran moved out in July 1992 and started renting the 
property the following month.  There is no evidence in the 
file that the veteran notified the VA of his new address 
until February 1995, when he applied for an increased rating 
for his service-connected heart condition.  

The veteran first defaulted on this loan in April 1995.  VA 
was apprised of his default in a June 1995 notice of default 
from the note holder, reporting that the borrower had 
indicated he would pay by the end of the month and that the 
veteran refused to commit on reason for delinquency.  In July 
1995, VA received a notice of intention to foreclose from the 
note holder, revealing that the veteran had made commitments 
to pay the balance in two payments on July 7, 1995 and on 
July 17, 1995.  The funds had not been received and 
foreclosure was recommended.  The veteran later cured this 
default.  VA received a second notice of intention to 
foreclose in October 1995.  It revealed that the note holder 
had received no funds, nor any calls from the veteran 
concerning the loan account or response since filing notice 
of default as to payment due on July 1, 1995 and, therefore, 
the note holder would proceed with foreclosure.  In a phone 
conversation on July 8, 1995, the note holder reported that 
the veteran stated that renters were living in the subject 
property and they had been late paying the rent.  At that 
time, the note holder recommended several alternatives such 
as refinancing or selling the property but to no avail.  
During the course of collection efforts, the note holder 
reported that in a phone conversation on January 16, 1996, 
the veteran had stated that he had collected the rent but had 
applied the rent to another home rather than the property 
facing foreclosure.  The veteran never cured this second 
default nor made any attempt to work with VA to avoid 
foreclosure.  

In January 1996, the veteran filed for Chapter 13 bankruptcy 
protection.  In April 1996, VA suspended foreclosure 
proceedings.  In July 1996, the veteran's bankruptcy case was 
dismissed due to the failure of the veteran and his wife to 
make interim payments as required by 11 U.S.C. § 1326(a)(1) 
as proposed in their Chapter 13 Plan.  In October 1996, the 
foreclosure sale was held and the property was sold for 
$67,900.  In November 1996, VA approved a claim from the note 
holder in the amount of $23,173.65.  In a January 1998 
letter, VA's Debt Management Center notified the veteran of 
his indebtedness in the amount of $23,173.65 and advised him 
of his due process rights.  In March 1998, VA paid a 
supplemental claim reducing the indebtedness to $20,353.65, 
the amount for waiver consideration, due to credits from the 
foreclosure sale.  Five days later, VA received the veteran's 
request for a waiver.  In support of his request, the veteran 
reported that he became ill and was unable to work because of 
his service-connected heart condition.  As a result, the 
veteran got behind in his house payments.  He claimed that he 
called the note holder and explained the situation and that 
the note holder agreed that he could pay three of the four 
months and later make up the fourth.  The veteran contends 
that he sent the money for the three payments and then 
received a call from the note holder indicating that they 
needed the other month.  He added that he was waiting for VA 
to increase his disability as he was only getting 60 percent, 
but VA foreclosed on the property.  He asserts that his wife 
was the only source of income at that time and that she did 
not make enough to pay it all.  His waiver request was 
accompanied by a financial status report (FSR), which showed 
monthly income of $3,235.00 from Social Security and VA and 
monthly expenses of $3,091.07.  He indicated that he could 
pay $100 monthly toward his debt if a waiver was not 
approved.

In January 1999, the Committee denied the veteran's waiver 
request on the basis that his actions, which resulted in the 
default and indebtedness constituted "bad faith" as defined 
by applicable statutes and regulations.  The Committee noted 
the veteran's total disregard for his contractual obligation 
to the VA and his refusal to cooperate with his note holder 
and/or VA.  See VA Forms 26-1820 (Jan. 1988) and 26-0503 
(Mar. 1987).

At a May 2000 RO hearing, the veteran testified that he moved 
from the subject property in July 1992 and began renting it 
about one month later.  The veteran testified that when he 
first moved into the new house he was working at Walgreen's 
and making payments on the subject property out of the money 
he was making.  After the loan first went into default in 
April 1995, the veteran told the loan service representative 
in late July 1995 that his tenant was late making payments.  
At that time, the loan service representative suggested 
selling the property and the veteran said that he would 
consider it.  Later, in August 1995, the veteran reported to 
the loan service representative that he did not have money to 
bring the account current.  The veteran admitted that he 
applied the rent money to the mortgage on his residence, not 
on the subject property.  He filed for bankruptcy to stop 
foreclosure proceedings so that he could repurchase the house 
and sell it himself.  His wife admitted that, if they had 
known the veteran was going to have an aneurysm, that they 
would not have bought the second house, that it was bad 
judgment on their part.  The veteran updated his FSR.  
Monthly expenses included $160 for telephone, $46 for cable, 
and $65 for cellular phone service and partial payments on an 
additional $4,000 in consumer debt incurred since February 
1998.  The veteran's representative added that VA had 
proposed to reduce his VA compensation amount by $244 monthly 
and the veteran indicated that he would like a waiver to 
cover the loss in compensation.

Analysis

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against the 
standard of equity and good conscience. 38 U.S.C.A. § 5302(b) 
(2002).  However, in determining whether a waiver of loan 
guaranty indebtedness may be granted, the Board must first 
address the issue of whether fraud, misrepresentation, or bad 
faith exists, any indication of which precludes consideration 
of waiver of recovery of the debt.  38 C.F.R. § 1.965(b) 
(2002).  It should be emphasized that only one of the three 
elements (fraud, misrepresentation, or bad faith) need be 
shown to preclude consideration of waiver of recovery of the 
loan guaranty indebtedness.  38 U.S.C.A. § 5302(c) (2002).

Bad faith, according to the applicable regulation, "generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense" and involves conduct which 
"although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government."  38 C.F.R. § 1.965(b)(2).

It is the opinion of the Board that the appellant's 
delinquency in timely maintaining his payments on the VA-
guaranteed loan coupled with his actions taken in response to 
his default are deemed to be representative of a willful 
intention to seek an unfair advantage (i.e., engaged in 
deceptive dealing), with knowledge of the likely 
consequences.  As alluded to above, the evidence of record 
discloses that following his second default in July 1995, the 
appellant failed to respond to either the note holder's or 
VA's efforts to contact him regarding the circumstances of 
his default or to discuss alternatives to foreclosure.  He 
testified that his tenant sometimes paid the rent late and 
later admitted that, even though he was receiving rent for 
the subject property, that he applied the money towards his 
new house.  He did not contact the VA, when he moved out in 
July 1992.  It was not until March 1995, when the veteran 
applied for an increased rating, that he notified VA of his 
change of address.  In addition, there is no evidence to show 
that the veteran attempted to sell the property so as to 
avoid a foreclosure; instead he filed for Chapter 13 
bankruptcy to prevent foreclosure by VA.  The veteran 
informed VA that he defaulted on the loan due to being 
financially over-obligated on account of his ill health and 
the purchase of a second house.  Even in light of his ill 
health, as the consequences of his behavior were directly 
within his own personal control and prerogative, the reason 
for the default cannot be related to an event or incident 
outside of his control.  The evidence to the contrary does 
not support his contentions.  As an obligor on the Deed of 
Trust and Note, he remained liable on the VA-guaranteed loan 
notwithstanding the fact that he was waiting for VA to 
increase his compensation and his tenant remitted his rent 
payments late.  Thus, he remained liable on the loan.  
Furthermore, his failure to contact VA or the note holder in 
a timely manner to explore ways to avoid or mitigate the loss 
shows a willful disregard of his obligation.  In fact, the 
record shows that he used the rental money to pay the 
mortgage on his new house, not on the subject property.  
Further, it appears that the veteran collected rental payment 
throughout the foreclosure process inasmuch as the property 
was still occupied in December 1996, long after the 
foreclosure sale.

The Board certainly sympathizes with his statements on appeal 
regarding how he wanted to keep the property and never 
intended to default but for his ill health, but these 
arguments add little to the merit of his waiver claim in 
light of his use of the rental money to pay his mortgage on 
his second home; his filing for bankruptcy to stop 
foreclosure; and his inaction with regard to trying to stave 
off foreclosure by putting the house up for sale or doing 
anything constructively to deal with the impending 
foreclosure as a result of the July 1995 default.  Moreover, 
the veteran's income, with the exception of his wife's 
employment, remained relatively stable.  There were no 
significant decreases in his income since the bulk of it 
derived from VA compensation, which increased from $2,147 in 
March 1995 to $2,202 in December 1995, and Social Security 
benefits.  However, he and his wife incurred an additional 
$4,000 in consumer debt from February 1998 to May 2000.  On 
the basis of these findings, the Board concludes that the 
totality of his conduct taken in connection with this loan 
indicates that he engaged in deceptive dealing.  

His deceptive dealing is also shown by the fact that he could 
not or would not get his financial affairs in order so as to 
avoid a default that was directly within his control.  The 
evidence of record is completely devoid of any effort on the 
veteran's part to seek alternatives to foreclosure, except 
for filing for Chapter 13 bankruptcy protection.  These facts 
negate any personal mitigating factors claimed on appeal and 
therefore, will not serve to form a basis to absolve his bad 
faith demonstrated in this case.  His conduct in this regard 
is deemed by the Board to have been foreseeable given the 
course of events that occurred over the life of the loan.  
Such ill-advised actions directly resulted in foreclosure and 
a substantial loss to the United States Government.

In view the above, the Board concludes that the appellant's 
actions constituted bad faith as shown by a willful intent to 
seek an unfair advantage.  Accordingly, further consideration 
of his waiver claim under the standard of equity and good 
conscience is barred by statute.  38 U.S.C.A. § 5302(c).




ORDER

Waiver of recovery of loan guaranty indebtedness in the 
amount of $20,353.65, plus interest, is denied.




	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

